Case: 19-30284      Document: 00515421699         Page: 1    Date Filed: 05/19/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 19-30284                               FILED
                                  Summary Calendar                         May 19, 2020
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSHUAL HILTON, also known as Joshua Hilton, also known as Josh Hilton,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:17-CR-77-1


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Joshual Hilton was convicted by a jury of a drug trafficking offense, being
a felon in possession of a firearm, and possession of a firearm in furtherance of
a drug trafficking offense, and sentenced to a total of 384 months of
imprisonment. He now appeals his convictions on the grounds that (1) the
district court erroneously denied a pretrial motion to disclose the identity of a
confidential informant (CI), (2) the Government elicited hearsay statements in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30284     Document: 00515421699      Page: 2   Date Filed: 05/19/2020


                                  No. 19-30284

violation of the Confrontation Clause, and (3) his trial attorney rendered
ineffective assistance by failing to object to the Confrontation Claus violations.
      We review Hilton’s first two issues for plain error because both were
unpreserved in the district court. See Puckett v. United States, 556 U.S. 129,
135 (2009). Assuming for the sake of argument that there was clear or obvious
error on either or both grounds, we affirm on the third prong of plain error
review because Hilton has failed to demonstrate an effect on his substantial
rights. See id. In light of the significant other evidence of his guilt, including
Hilton’s high-speed flight from law enforcement officers and admission that
the drugs and gun found in his residence were his, we are unpersuaded that
he has shown a reasonable probability that, but for the non-disclosure of the
CI’s identity or the admission of hearsay statements from the CI, the outcome
of his trial would have been different. See Molina-Martinez v. United States,
136 S. Ct. 1338, 1343 (2016).
      As to Hilton’s third issue, we are also unpersuaded that this is one of the
rare cases in which the record is sufficiently developed to allow this court to
consider his claim of ineffective assistance of trial counsel in the first instance
on direct appeal. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
Accordingly, we deny that claim without prejudice to Hilton’s right to pursue
it on collateral review. Id.
      AFFIRMED.




                                        2